DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Okubo (US 20190294899 A1) (hereinafter Okubo).  As cited in prior actions, Okubo discloses first and second cameras disposed at a given spacing with a selectable timer interval between a first luminance acquiring unit and a second luminance acquiring unit.  The first luminance image acquiring unit sets a predetermined first exposure time to obtain two first luminance images, and the first exposure may be relatively long so that a relatively dark region in a vehicle exterior environment is not underexposed and an edge of the dark region is obtained.  The second exposure time may be relatively short so that a relatively bright region is not overexposed and an edge of the bright region is obtained.
Additional prior art Motta (US 20140184894 A1) (hereinafter Motta) discloses providing high dynamic range imaging resilient to scenes in which some areas are well-lit and others are shadowed by generating a mask which adaptively adjusts intensity level of pixels in selected regions.  Particularly, a pre-processing engine identifies a first subset of pixels having an intensity value above a first threshold value.  The pre-processing engine generates a mask that includes a value that identifies whether the corresponding pixel is included in the first subset.
However, the cited prior art fails to teach or render obvious the following combination of elements of the independent claims: “calculate a first parallax for a second region of each of the first long-time exposure mask image and the second long-time exposure mask image, wherein the second region is different from the first region that is masked;” and “calculate a second parallax for the first region of each of the first short-time exposure mask image and the second short-time exposure mask image;” and “combine the long-time exposure distance image with the short-time exposure distance image to generate a distance image.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486